      Case 2:18-cv-01797-TJS Document 14-1 Filed 10/29/18 Page 1 of 16



                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT J. POZZUOLO, and all             :
others similarly situated,              : Case No. 2:18-cv-01797-TJS
                                        :
             Plaintiff,                 :
                                        :
       v.                               :
                                        :
PORTFOLIO RECOVERY                      :
ASSOCIATES, LLC                         :
                                        :
             Defendant.                 :


DEFENDANT PORTFOLIO RECOVERY ASSOCIATES, LLC’S MEMORANDUM
 OF LAW IN SUPPORT OF MOTION TO DISMISS FOR LACK OF SUBJECT
    MATTER JURISDICTION PURSUANT TO FED. R. CIV. P. 12(B)(1)

      Defendant Portfolio Recovery Associates, LLC respectfully submits this

Memorandum of Law in Support of its Motion to Dismiss Plaintiff’s Class Action

Complaint pursuant to Fed. R. Civ. P. 12(b)(1).

                                INTRODUCTION

      On March 30, 2018, PRA sent Plaintiff Robert J. Pozzuolo its initial

communication in connection with its efforts to collect a delinquent debt

originally owed to Capital One Bank (USA), N.A. The front of the letter contained

the disclosures required by 15 U.S.C. § 1692g(a) of the Fair Debt Collection

Practices Act (“FDCPA”), instructing Plaintiff of the timeframe within which to

dispute his debt and the types of information PRA would provide to him in

response.   ECF 1, Exhibit A.   The back of the letter contained a number of

notices, including one reading, “DISPUTES: Call 800-772-1413 or write to:




                                       1
       Case 2:18-cv-01797-TJS Document 14-1 Filed 10/29/18 Page 2 of 16



Portfolio Recovery Associates, LLC, Disputes Department, 140 Corporate Blvd.,

Norfolk, VA 23502.” Id.

      Plaintiff never called or wrote to PRA. Plaintiff never disputed the account,

nor did he ever intend to. And had Plaintiff called PRA, he would have discovered

that PRA accepts, investigates, and responds to disputes regardless of how they

are made. Instead, having done none of these things, he briefly reviewed some

of the letter before forwarding it to his long-time legal counsel, resulting in this

single-count Class Action Complaint.              In this case, Plaintiff alleges that the

inclusion of a telephone number on the back of the letter violates § 1692g of the

FDCPA by overshadowing the validation notice on the front of the letter because,

in the Third Circuit, disputes made pursuant to § 1692g of the FDCPA must be

written in order to be “legally effective.”

       “Article III standing requires a concrete injury” even in the context of a

statutory violation. Spokeo v. Robins, 136 S. Ct. 1540, 1549 (2016). But in this

case, Plaintiff has not shown – and indeed, has made no effort to show – that

PRA’s alleged overshadowing of the validation notice by the inclusion of a

telephone number on the back of the letter has caused him any harm beyond

what can only be characterized as a bare procedural violation. In the absence of

such harm, Plaintiff lacks standing to pursue his claims, as there exists no “case”

or “controversy” for this Court to adjudicate. Consequently, Plaintiff’s claims

should be dismissed.




                                              2
      Case 2:18-cv-01797-TJS Document 14-1 Filed 10/29/18 Page 3 of 16



                            STANDARD OF REVIEW

      Federal Rule of Civil Procedure 12(b)(1) provides that a court must dismiss

matters over which it lacks subject matter jurisdiction. Such challenges may be

facial or factual in form. A facial challenge attacks the complaint on its face,

while a factual challenge contests the existence of subject matter jurisdiction

apart from any specific pleading. Gould Elecs., Inc. v. United States, 220 F.3d

169, 176 (3d Cir. 2000); Mortensen v. First Fed. Sav. & Loan Ass’n, 549 F.2d 884,

891 (3d Cir. 1977).

      As the Third Circuit explained in Mortensen, significant differences exist

between facial and factual attacks. In evaluating a facial challenge, the court is

bound to accept a plaintiff’s allegations as true. Mortensen, 549 F.3d at 891. By

contrast, when weighing a factual challenge,

            The trial court may proceed as it never could under
            12(b)(6) or Fed. R. Civ. P. 56. Because at issue in a
            factual motion is the trial court’s jurisdiction – its very
            power to hear the case – there is substantial authority
            that the trial court is free to weigh the evidence and
            satisfy itself as to the existence of its power to hear the
            case. In short, no presumptive truthfulness attaches to
            plaintiff’s allegations, and the existence of disputed
            material facts will not preclude the court from
            evaluating for itself the merits of jurisdictional claims.

Id. A court may hear a factual challenge at any time, “from the time the answer

has been served until after the trial has been completed.” Id. at 891-92. Plaintiff

bears the burden of proving the court has subject matter jurisdiction. Id. at 891;

see also Gibbs v. Buck, 307 U.S. 66, 72 (1939); Marlee Elecs. Corp. v. Eclectic

Technologies Corp., 1993 U.S. Dist. LEXIS 1123 at *17-18 (E.D. Pa. 1993).



                                        3
      Case 2:18-cv-01797-TJS Document 14-1 Filed 10/29/18 Page 4 of 16



      Here, the record demonstrates that Plaintiff has not suffered any injury-

in-fact as required by Article III of the U.S. Constitution. As such, this Court

lacks subject matter jurisdiction over Plaintiff’s claim, and his Class Action

Complaint should be dismissed.

                                   ARGUMENT

      A.    Article III Standing Requires Concrete Harm.

      “Article III of the U.S. Constitution does not authorize federal courts to

decide theoretical questions.” Hagy v. Demers & Adams, 882 F.3d 616, 620 (6th

Cir. 2018). Instead, it affords federal courts the judicial power to hear only

concrete “Cases” and “Controversies.” U.S. Const. art. III, § 2; see also Lance v.

Coffman, 549 U.S. 437, 439 (2007). To establish standing, “[t]he plaintiff must

have (1) suffered an injury in fact, (2) that is fairly traceable to the challenged

conduct of the defendant, and (3) that is likely to be redressed by a favorable

judicial decision.” Spokeo, 136 S. Ct. at 1547 (quoting Lujan v. Defenders of

Wildlife, 504 U.S. 555, 560 (1992)). As the party invoking federal jurisdiction,

Plaintiff “‘bears the burden of establishing’ the elements of standing, and ‘each

element must be supported in the same way as any other matter on which the

plaintiff bears the burden of proof, i.e., with the manner and degree of evidence

required at the successive stages of the litigation.’” FOCUS v. Allegheny County

Court of Common Pleas, 75 F. 3d 834, 838 (3d Cir. 1996) (quoting Lujan, 504 U.S.

at 561); see also Spokeo, 136 S. Ct. at 1547 (“The plaintiff, as the party invoking

federal jurisdiction, bears the burden of establishing these elements.”).




                                        4
       Case 2:18-cv-01797-TJS Document 14-1 Filed 10/29/18 Page 5 of 16



      Focusing on the first element, “[t]o establish injury in fact, a plaintiff must

show that he or she suffered ‘an invasion of a legally protected interest’ that is

‘concrete and particularized’ and ‘actual or imminent, not conjectural or

hypothetical.’” Spokeo, 136 S. Ct. at 1548 (quoting Lujan, 504 U.S. at 560). “A

‘concrete’ injury must be ‘de facto’; that is, it must actually exist.” Id. (explaining

that “[w]hen we have used the adjective ‘concrete,’ we have meant to convey the

usual meaning of the term – ‘real,’ and not ‘abstract.’”).

      Critically, “Article III standing requires a concrete injury even in the

context of a statutory violation.” Id. As a result, a plaintiff may “not, for example,

allege a bare procedural violation, divorced from any concrete harm, and satisfy

the injury-in-fact requirement of Article III.” Id. (citing Summers v. Earth Island

Institute, 555 U.S. 488, 496 (“[D]eprivation of a procedural right without some

concrete interest that is affected by the deprivation … is insufficient to create

Article III standing”)) (additional citation omitted).

      Here, Plaintiff cannot establish that he sustained an injury-in-fact.

Indeed, he readily admits he incurred no harm as a result of PRA’s letter (which,

by his own admission, he merely “scanned”). He neither disputed the debt nor

had any intention of doing so. Instead, Plaintiff’s purported “injury” rests on the

alleged failure to effectively provide him with the information required by §

1692g(a) – put another way, Plaintiff claims PRA’s procedural violation of the

FDCPA is itself an injury-in-fact. But Congress may not “enact an injury into

existence,” Hagy, 882 F.3d at 622.        As the record in this case establishes,

Plaintiff neither sustained nor was at imminent risk of sustaining any harm, let

                                          5
       Case 2:18-cv-01797-TJS Document 14-1 Filed 10/29/18 Page 6 of 16



alone the harms § 1692g was enacted to prevent. As a result, PRA’s alleged

procedural violation of the FDCPA cannot constitute a concrete injury sufficient

to satisfy Article III’s injury-in-fact requirement, and Plaintiff’s claims should be

dismissed.

      B.     The alleged procedural violation of 15 U.S.C. § 1692g, in and of
             itself, is not an injury-in-fact.

      Although Congress may create statutory rights, it cannot create injury

where none exists. Thus, plaintiffs bringing statutory claims must still establish

some injury, separate and apart from the violation of a statutory requirement, in

order to satisfy Article III’s requirements. Congress may take concrete, de facto

injuries that were previously “inadequate in law” and raise them to the status of

legally cognizable harm, Lujan, 504 U.S. at 578, but it “may not simply enact an

injury into existence, using its lawmaking power to transform something that is

not remotely harmful into something that is.” Hagy, 882 F.3d at 622 (citing

Spokeo, 136 S. Ct. at 1548-49). As the Third Circuit noted in Doe v. Nat’l Bd. Of

Med. Examiners, 199 F.3d 146, 153 (3d Cir. 1999), “[t]he proper analysis of

standing focuses on whether the plaintiff has suffered an actual injury, not on

whether a statute was violated.”

      Thus, while Congress can expand standing, it cannot confer standing

through legislation. The Spokeo Court reiterated this long-standing sentiment,

noting that “Congress’ role in identifying and elevating intangible harms does not

mean that a plaintiff automatically satisfies the injury-in-fact requirement

whenever a statute grants a person a statutory right and purports to authorize

that person to sue to vindicate that right.” Spokeo, 136 S. Ct. at 1549. Put
                                         6
      Case 2:18-cv-01797-TJS Document 14-1 Filed 10/29/18 Page 7 of 16



another way, while Congress may create new rights (such as the right to receive

the notice required by § 1692g(a)) and new remedies (such as the right to sue

when the notice is not provided), Congress cannot create a new injury out of thin

air. Rather, litigants invoking federal courts’ jurisdiction must demonstrate they

experienced some actual, identifiable injury, rather than merely demonstrating

violation of a statutory requirement.

      Although there are some circumstances where a procedural violation of a

statute alone may yield a concrete injury, see Spokeo, 136 S. Ct. at 1549, no

such injury arises here. Indeed, where such injury has been found, the statutory

violations defeated the purpose of the statute, which were to address real harms

flowing from the lack of access to information in the political process.       See

Federal Election Commission v. Akins, 524 U.S. 11, 14, 21 (1998) (voter’s inability

to get information pursuant to the Federal Election Campaign Act, which “seeks

to remedy actual or perceived corruption in the political process,” established

injury in fact); Public Citizen v. Department of Justice, 491 U.S. 440, 445-46, 449

(1989) (advocacy organization’s inability to obtain information pursuant to the

Federal Advisory Committee Act, which ensures that the public remains apprised

of the activities of groups advising the executive branch, was a distinct injury

sufficient to provide standing).   Thus, both Akins and Public Citizen simply

exemplify Congress’ power to “elevate intangible harm” to the status of legally

cognizable harm. In other words, these statutes merely took concrete harms

already in existence and made them actionable; neither case held that the mere




                                        7
       Case 2:18-cv-01797-TJS Document 14-1 Filed 10/29/18 Page 8 of 16



deprivation of information, in and of itself, constituted an injury-in-fact for

Article III purposes.

      No such harm automatically occurs from a violation of § 1692g. Section

1692g(a) requires a debt collector to provide the consumer with the following

notice either in the debt collector’s initial communication with the consumer or

within five days of such initial communication:

      a)   Notice of debt; contents

              Within five days after the initial communication with a consumer
      in connection with the collection of any debt, a debt collector shall,
      unless the following information is contained in the initial
      communication or the consumer has paid the debt, send the consumer
      a written notice containing--(1) the amount of the debt; (2) the name of
      the creditor to whom the debt is owed; (3) a statement that unless the
      consumer, within thirty days after receipt of the notice, disputes the
      validity of the debt, or any portion thereof, the debt will be assumed to
      be valid by the debt collector; (4) a statement that if the consumer notifies
      the debt collector in writing within the thirty- day period that the debt,
      or any portion thereof, is disputed, the debt collector will obtain
      verification of the debt or a copy of a judgment against the consumer and
      a copy of such verification or judgment will be mailed to the consumer
      by the debt collector; and (5) a statement that, upon the consumer's
      written request within the thirty-day period, the debt collector will
      provide the consumer with the name and address of the original creditor,
      if different from the current creditor.

15 U.S.C. § 1692g(b) also provides that other language in the communication

cannot be inconsistent with, or overshadow, the notice required by § 1692g(a).

      Taken together, 15 U.S.C. § 1692g(a) and (b) provide consumers with

procedural rights, the purpose of which is to decrease the likelihood that a debt

collector will seek collection of a debt from the wrong person or for an amount

already paid. See S. Rep. No. 95-382, at 4 (1977), reprinted in 1977 U.S.C.C.A.N.

1695, 1699. By enacting § 1692g, Congress identified intangible harms – debt


                                         8
      Case 2:18-cv-01797-TJS Document 14-1 Filed 10/29/18 Page 9 of 16



collectors collecting the wrong debts from the wrong people – and raised them to

“actionable legal status.” Hagy, 882 F.3d at 622. What Congress did not do,

however, is decree that a failure to effectively convey a consumer’s rights under

§ 1692g(a) always creates a particularized and concrete injury.            Clearly,

Congress anticipated specific circumstances in which a procedural statutory

violation – the failure to provide a consumer with his or her validation rights –

may cause concrete harm, such as when a debt collector duns the wrong person

or seeks to collect a debt the consumer has already paid. These harms, however,

are not present here.

      In Hagy, the Sixth Circuit held that the plaintiff lacked standing where the

defendant failed to include the § 1692g(a) disclosures at all and the disclosure

under § 1692e(11). 882 F.3d at 619, 622. The court explained that “[n]ot all

procedural violations, not even all inaccuracies, cause real harm.” Id. at 621.

And “[n]owhere in the Act (or for that matter the legislative record) does Congress

explain why the absence of such a warning always creates an Article III injury.”

Id. at 622. Thus, because the plaintiffs in that case failed to show how they

suffered any harm beyond the “bare procedural violation,” they lacked Article III

standing. Id.

      The same result is warranted here. In this case, in which Plaintiff agrees

PRA sought collection of the right debt from the right person, Plaintiff cannot

credibly argue he suffered the type of § 1692g was specifically designed to

address.   Indeed, he readily admits he has sustained no harm, tangible or

otherwise. He did not call PRA only to be denied the right to dispute the debt.

                                        9
      Case 2:18-cv-01797-TJS Document 14-1 Filed 10/29/18 Page 10 of 16



He did not call PRA only to be lulled into a false sense of security that PRA would

act on his “legally ineffective” verbal dispute. In fact, Plaintiff responded just as

he has to every collection notice he has received in years past: he skimmed it,

then sent it to his lawyer. This case presents a textbook example of an alleged

procedural violation resulting in no harm. Because the record shows the absence

of any cognizable injury-in-fact, the Court must dismiss this case for lack of

standing.

      C.     Plaintiff incurred no harm and was at no risk of imminent
             injury. Thus, he incurred no concrete injury.

      Section 1692g of the FDCPA requires debt collectors to provide consumers

with notice of certain rights – commonly called the “validation notice” – within

five days after the initial communication with a consumer in connection with the

collection of a debt. 15 U.S.C. § 1692g(a). If a consumer exercises those rights

within thirty days of receipt of the debt collector’s notice, the debt collector must

cease collection of the debt until it can provide the consumer with verification of

the account.    15 U.S.C. § 1692g(b). The purpose of the validation process,

according to Congress, is to “eliminate the recurring problem of debt collectors

dunning the wrong person or attempting to collect debts which the consumer

has already paid.”    See S. Rep. No. 95-382, at 4 (1977), reprinted in 1977

U.S.C.C.A.N. 1695, 1699.

      Here, Plaintiff does not dispute that the front of the letter at issue in this

case contains the full text of the notice required by 15 U.S.C. § 1692g(a)(3)-(5).

Instead, Plaintiff alleges that the validation notice is overshadowed by language

appearing on the back of the letter – specifically, beneath PRA’s payment and
                                         10
      Case 2:18-cv-01797-TJS Document 14-1 Filed 10/29/18 Page 11 of 16



company addresses, there appears a line reading, “DISPUTES: Call 1-800-772-

1413 or write to….” Plaintiff complains that in the Third Circuit, “only a written

dispute is sufficient to trigger the debt collector’s obligation to cease collection

until it verifies the debt.” See ECF 1, ¶ 4 (internal citations omitted). For this

reason, Plaintiff alleges that the presence of a disputes phone number on the

back of the letter overshadows the validation rights on the front of the letter, and

thus violates § 1692g(b). Id.

      Although PRA disputes the merits of the claim, the evidence establishes

that any purported failure to “effectively” convey his rights under § 1692g(a)

caused Plaintiff no injury whatsoever, let alone a concrete and particularized

one. During his deposition Plaintiff confirmed PRA was collecting the right debt,

in the right amount from the right person:

            Q:     Just to confirm, I asked you to set that aside, I
                   ask that you put it back in front of you, Exhibit
                   1, please. And if you look at Exhibit A in the back,
                   the letter, do you see there’s a current balance of
                   $423.09?

            A:     Yes.

            Q:     Do you have any reason to dispute that that
                   amount is accurate?

            A:     I have no reason to dispute it.

            Q:     You agree that you did at one time owe a balance
                   of some amount to Capital One; correct?

            A:     Correct.

            Q:     And you did not pay that amount?

            A:     Correct.

                                        11
      Case 2:18-cv-01797-TJS Document 14-1 Filed 10/29/18 Page 12 of 16



             Q:     Have you ever paid the amount?

             A:     No.

See Exhibit A, Deposition of Robert J. Pozzuolo, 47:15-24, 48:1-8. He takes no

issue with the validity of the debt or his responsibility for it. Id. at 32:18-20,

47:15-23.

      Plaintiff also readily acknowledged he incurred no harm as a result of

receiving the letter:

             Q:     Have you lost wages as a result of receiving the
                    letter?

             A:     No.

             Q:     Were you hurt as a result of receiving the letter?

             A:     No.
             …

             Q:     You can answer.

             A:     Other than not enjoying seeing the letter.
                    Physically getting hurt, no.

             Q:     You didn’t like to see the letter because it
                    reminded you that you owed a debt that you had
                    not paid; is that fair?

             A:     Yes, and obviously my credit is going down.

             Q:     Yes, but you don’t dispute the debt itself; right?

             A:     No, I do not.

Id. at 31:25, 32:1-20.

      Plaintiff cannot establish that he even read the disputes telephone number

provided in the letter. In fact, n the last three (3) years, Plaintiff has received

debt collection letters from Capital One, Temple Physicians, Synchrony Bank,
                                         12
      Case 2:18-cv-01797-TJS Document 14-1 Filed 10/29/18 Page 13 of 16



and Citibank. Id. at 20:21-24, 21:1. Plaintiff does not read the letters he receives

in their entirety; instead, he merely “scans over them” before sending them to

his counsel to determine “what should or should not be on there.” Id. at 16:8-

11, 16-24, 17:1-2, 18-20. Indeed, this is precisely what Plaintiff did here: after

scanning his letter, he sent it to his counsel to determine whether it contained

any violations of the FDCPA. Id. at 37:1-9. He does not call or write to the

companies sending him the debt collection letters, and he does not dispute the

debts when he receives debt collection letters. Id. 17:21-24, 18:1-5. And in this

case, he never contacted PRA, whether in writing or otherwise – he did not

dispute the account or have any intent to dispute the account, because he agrees

that the account information in PRA’s letter is accurate. Id. at 47:12-24, 48:1-

8.

      Plaintiff’s admission that the debt was valid and that he would never

dispute it not only establishes that he suffered no harm, but also that he had no

risk of a future harm from the purported violation. The United States Supreme

Court has “repeatedly reiterated that ‘threatened injury must be certainly

impending to constitute injury in fact’ and that ‘allegations of possible future

injury’ are not sufficient.” Clapper v. Amnesty International USA, 568 U.S. 398,

133 S. Ct. 1138, 1147 (2013) (quoting Whitmore v. Arkansas, 495 U.S. 149, 158,

110 S. Ct. 1717 (1990)). Here, no such impending injury exists: Plaintiff testified

unequivocally that he did not dispute his debt, he had no intention of disputing

his debt, and his sole course of action upon receipt of debt collection letters is to

transmit them to his counsel for review and potential litigation, without even

                                         13
        Case 2:18-cv-01797-TJS Document 14-1 Filed 10/29/18 Page 14 of 16



reading them in their entirety as consumers are required to do. See Campuzano-

Burgos v. Midland Mgmt., Inc., 550 F.3d 294, 298-99 (3d Cir. 2008). This is the

very type of statutory violation which, devoid of concrete injury, is insufficient to

satisfy Article III’s injury-in-fact requirement.

        To avoid this result, Plaintiff seeks to manufacture a risk of future harm

by speculating that debt collectors may encourage consumers to make verbal

dispute, then refuse to honor them, leaving consumers with no recourse after

expiration of the 30-day validation period. See Exhibit B, Deposition of Susan

Guevara, 115:2-6; 116:7-9. But “Article III of the U.S. Constitution does not

authorize federal courts to decide theoretical questions.” Hagy, 882 F. 3d at 620.

Plaintiff never called PRA to dispute his account (nor did he intend to), and thus

any speculation as to what PRA might have done 1 had he called the number on

the back of the letter is clearly insufficient to constitute concrete risk of future

harm.

        Because Plaintiff testified unequivocally that he experienced no harm upon

receiving PRA’s letter, has fallen well short of establishing the existence of an

injury-in-fact sufficient to satisfy Article III.   Accordingly, the Court should

dismiss this case.



                                   CONCLUSION



1In fact, had Plaintiff called PRA to dispute his account, PRA would have afforded
him the same rights he would have enjoyed had he sent PRA a written dispute.
PRA treats all disputes the same, regardless of whether they are verbal or written.
See Exhibit B, Deposition of Susan Guevara, 48:11-18, 49:6-14.
                                         14
      Case 2:18-cv-01797-TJS Document 14-1 Filed 10/29/18 Page 15 of 16



      For the foregoing reasons, Defendant Portfolio Recovery Associates

respectfully requests that this Honorable Court grant its Motion and dismiss this

case for lack of jurisdiction.

                                 Respectfully submitted,

                                 MESSER STRICKLER, LTD.


                          By:    /s/ Lauren M. Burnette
                                 LAUREN M. BURNETTE, ESQUIRE
                                 PA I.D. No. 92412
                                 12276 San Jose Blvd.
                                 Suite 720
                                 Jacksonville, FL 32223
                                 (904) 527-1172
                                 (904) 683-7353 (fax)
                                 lburnette@messerstrickler.com
                                 Counsel for Portfolio Recovery Associates, LLC

                                 MCGUIRE WOODS, LLP

                                 JARROD D. SHAW, ESQUIRE
                                 PA I.D. No. 93459
                                 260 Forbes Ave.
                                 Suite 1800
                                 Pittsburgh, PA 15222
                                 (412) 667-7907
                                 (412) 402-4193 (fax)
                                 jshaw@mcguirewoods.com
                                 Counsel for Portfolio Recovery Associates, LLC

                                 ADAM T. SIMONS, ESQUIRE
                                 PA I.D. No. 322256
                                 500 E. Pratt St.
                                 Suite 1000
                                 Baltimore, MD 21202
                                 (410) 659-4417
                                 (410) 659-4484 (fax)
                                 Counsel for Portfolio Recovery Associates, LLC


Dated: October 29, 2018

                                        15
     Case 2:18-cv-01797-TJS Document 14-1 Filed 10/29/18 Page 16 of 16




                          CERTIFICATE OF SERVICE

     I certify that on October 29, 2018, I served a true and correct copy of the

foregoing document on all counsel of record via CM/ECF.

                              MESSER STRICKLER, LTD.


                       By:    /s/ Lauren M. Burnette
                              LAUREN M. BURNETTE, ESQUIRE
                              PA I.D. No. 92412
                              12276 San Jose Blvd.
                              Suite 720
                              Jacksonville, FL 32223
                              (904) 527-1172
                              (904) 683-7353 (fax)
                              lburnette@messerstrickler.com
                              Counsel for Portfolio Recovery Associates, LLC

Dated: October 29, 2018




                                      16
